Name: Commission Implementing Decision (EU) 2015/749 of 7 May 2015 repealing Decision 2007/410/EC on measures to prevent the introduction into and the spread within the Community of Potato spindle tuber viroid (notified under document C(2015) 3023)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  plant product;  agricultural policy;  international trade;  natural and applied sciences;  tariff policy
 Date Published: 2015-05-12

 12.5.2015 EN Official Journal of the European Union L 119/25 COMMISSION IMPLEMENTING DECISION (EU) 2015/749 of 7 May 2015 repealing Decision 2007/410/EC on measures to prevent the introduction into and the spread within the Community of Potato spindle tuber viroid (notified under document C(2015) 3023) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Notwithstanding the measures set out by Commission Decision 2007/410/EC (2), Potato spindle tuber viroid is now spread within the Union on the plants covered by that Decision, hereinafter the specified plants, as appears from the official surveys carried out by the Member States pursuant to that same Decision. (2) However, since the application of Decision 2007/410/EC, no symptoms of the presence of Potato spindle tuber viroid have been observed on the specified plants and, according to an opinion of the European Food Safety Authority (3), the impact of pospiviroids on those plants is expected to be minimal. Furthermore, the presence of that organism on the specified plants has not led to its spread within the Union to plants other than the specified plants. (3) Therefore it is concluded that the measures set out by Decision 2007/410/EC are not adequate to prevent the spread of Potato spindle tuber viroid within the Union on the specified plants and that there is no phytosanitary risk justifying such measures. (4) Decision 2007/410/EC should therefore be repealed. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/410/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 May 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2007/410/EC of 12 June 2007 on measures to prevent the introduction into and the spread within the Community of Potato spindle tuber viroid (OJ L 155, 15.6.2007, p. 71). (3) EFSA Scientific Opinion on the assessment of the risk of solanaceous pospiviroids for the EU territory and the identification and evaluation of risk management options 1 EFSA Journal 2011;9(8):2330.